Brian Litmans (AK Bar No. 0111068)
Katherine Strong (AK Bar No. 1105033)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Email: blitmanstrustees.org
       kstrong@trustees.org

Attorneys for SalmonState, Alaska Center, Alaska Community Action on Toxics, Alaska
Wilderness League, Cook Inletkeeper, Defenders of Wildlife, Friends ofMcNeil River,
McNeil River Alliance, National Parks Conservation Association, National Wildlife
Federation, Sierra Club, and Wild Salmon Center

                      THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

BRISTOL BAY ECONOMIC DEVELOPMENT
CORPORATION, et al.,                                 Case No. 3:1 9-cv-00265-SLG

                                     Plaintiffs,

   v.

CHRIS HLADICK
U.S. Environmental Protection Agency, et al.,

                                   Defendants.


SALMONSTATE, et aL,                                  Case No. 3:19-cv-00267-SLG

        Plaintiffs,

   v.

CHRIS HLADICK,
U.S. Environmental Protection Agency, et al.,

    Defendants.
                                                               Exhibit 27, page 1 of 5




          Case 3:19-cv-00265-SLG Document 48-27 Filed 01/31/20 Page 1 of 5
TROUT UNLIMITED,
                                                          Case No. 3:19-cv-00268-SLG
                                       Plaintiff,

    V.


U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                                    Defendants.




  DECLARATION OF TODD RADENBAUGH IN SUPPORT OF PLAINTIFFS’

                               JOINT OPENING BRIEF

I, Todd Radenbaugh, state and affirm as follows:
         1.   My name is Todd Radenbaugh. I’m a member of the Sierra Club. I first
joined Sierra Club in 2005, and my most recent continuous membership started February
1, 2016. I’m a resident of Dillingham, Alaska. Dillingham is located on Bristol Bay, the
same watershed where the Pebble Mine has been proposed. My residence is located
approximately 100 miles from the proposed mine site. I have lived at my residence in
Dillingham since 2006.
         2.   I learned about the Pebble Mine project in 2005, right before I took a
position as an adjunct professor at the Bristol Bay Campus of the University of Alaska
Fairbanks (promoted to professor in 2015). I have long been an activist who promotes
ecosystem health. I have participated in several public participation opportunities related
to the Pebble Mine.
         3.   I am a professor of Environmental Science at UAF Bristol Bay Campus. I
study Bristol Bay estuarine dynamics and foods webs. I conduct studies/assist students in


                                                                     Exhibit 27, page 2 of 5
Deci. of Todd Radenbaugh in Supp. of Pis.’ Joint Opening Br.              Page 2 of 6
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:1 9-cv-00265-SLG


          Case 3:19-cv-00265-SLG Document 48-27 Filed 01/31/20 Page 2 of 5
conducting studies in the Bristol Bay Estuaries. We monitor the health of the ecosystem
by taking samples.
       4.      If the mine is built, I will feel compelled to conduct water quality
monitoring downstream of the mine. I would volunteer my time to help collect data on
outflows, ecosystem health, and other factors in order to make sure that my community
and other communities impacted by the mine have immediate knowledge of any negative
environmental effects. I would have to expend a lot of resources- time and energy- just to
ensure that the mine isn’t harming the ecosystem.
       5.      My ability to enjoy recreational activities and spiritually connect with
nature in Bristol Bay is threatened by the proposed Pebble Mine. My friends, family,
fellow community members all recreate in Bristol Bay. I walk out the door and I’m
surrounded by Bristol Bay. I like to fish recreationally. I’ve hunted for moose in the
Bristol Bay area. I enjoy hiking and spending time at spiritual vistas and other places.
I’ve spent plenty of time in the watershed and hope to continue to enjoy the special
features of the region into the future. However, my ability to enjoy this incredible
landscape will be directly harmed if the Pebble Mine is built. I won’t be able to enjoy
these recreational activities the same way I do currently because the cloud of the Pebble
Mine and its potential harm to the environment will hang over everything. Rather than
relax and enjoy this incredible place, I will worry about what harm the mine will cause to
myself and the ecosystem on which my current life depends.
       6.     I currently consume salmon from the Bristol Bay watershed and am
worried that the salmon population will be significantly impacted if the mine is
constructed. I would certainly consume less salmon from Bristol Bay if Pebble Mine
were to be built.
       7.     The proposed Pebble Mine would change the ecological system of Bristol
Bay and my way of life. Although the mine site is pretty far away from my residence, it
would impact the entire Bristol Bay watershed ecosystem which I treasure. There are
                                                                      Exhibit 27, page 3 of 5
Deci. of Todd Radenbaugh in Supp. of Pis.’ Joint Opening Br.              Page 3 of 6
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:1 9-cv-00265-SLG



        Case 3:19-cv-00265-SLG Document 48-27 Filed 01/31/20 Page 3 of 5
many places where I like to hike and spend time outdoors that I consider spiritual vistas
which would be threatened by the mine. With climate change, the watershed is already
facing problems with stream fragmentation, and the Pebble Mine would only worsen that.
I’ve already noticed that nearby hikes are getting too mucky and it is hard to get around
because of the rivers not having enough water- which would potentially become worse
due to the mine.
       8.     I am worried that the life cycle of invertebrates, plants and wildlife in the
area will be changed by the mine. We have already seen a shift in the types of plants and
animal species in Dillingham due to the population growing and climate change. These
shifts would be much more drastic if the mine were to be built. Invasive species, such as
pike, have been decimating the population of king salmon in Alaska. Having a larger
industrial influence would make things worse- bringing in more invasive species. The
industrial traffic of boats, people, and equipment necessitated by the proposed Pebble
Mine would increase the likelihood of the introduction of other invasive species in the
lakes and streams impacted by the mine and its supporting infrastructure. As climate
change causes warming in the area it will be prime habitat for invasive species.
       9.     I am concerned with two other main issues about the mine that would not
only have an impact on my community but a global impact. The proposed site of the
mine is on an earthquake zone! near fault locations. An earthquake could damage the
mine spoil impoundment dams causing toxic waste to flow into the Bristol Bay
watershed- having significant impacts on the salmon runs, water quality and the
ecosystem as a whole. Additionally, the site of the mine is in a migrating bird zone. The
mine would be toxic for the birds   —   and would kill off birds. This would not only
negatively impact in the Bristol Bay ecosystem but would have global negative
ramifications. I am afraid of a similar situation which happened in Butte, Montana where
flocks of geese migrating over Montana landed in a copper mine waste pooi, heavily
polluted, and the birds died en masse.
                                                                       Exhibit 27, page 4 of 5
Deci. of Todd Radenbaugh in Supp. of Pis.’ Joint Opening Br.               Page 4 of 6
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:1 9-cv-00265-SLG


        Case 3:19-cv-00265-SLG Document 48-27 Filed 01/31/20 Page 4 of 5
       10.    All of my concerns regarding the Pebble Mine would be addressed if the
U.S. Environmental Protection Agency and other government agencies fully evaluated
the environmental impacts of the mine and prevented the mine project from moving
forward. If that were to occur, I could continue to enjoy recreating in this incredible
landscape, continue to consume salmon, and wouldn’t have to devote considerable
resources to monitoring the environmental impacts from the mine.


I declare under penalty of perjury that the foregoing is true and correct.
Signed this 21st day of November, 2019/



    5_ 1J2
Todd Radenbaugh




                                                                     Exhibit 27, page 5 of 5
Deci. of Todd Radenbaugh in Supp. of Pis.’ Joint Opening Br.                 Page 5 of 6
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3: 19-cv-00265-SLG


        Case 3:19-cv-00265-SLG Document 48-27 Filed 01/31/20 Page 5 of 5
